DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Pat. App. Pub. No. 2020/0135401).
With respect to claim 14, Shin discloses a multilayer ceramic electronic component (see title) comprising: a ceramic body (see FIG. 3, element 110) including a dielectric layer (see FIG. 3, element 111 and paragraph [0027]) and first and second internal electrodes (see FIG. 3, elements 121/122 and paragraph [0027]) disposed to be stacked in a third direction with the dielectric layer interposed therebetween (see FIG. 3 and paragraph [0027]) and having first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and fifth and sixth surfaces opposing each other in the third direction (see paragraph [0031]); and a first external electrode disposed on the first surface of the ceramic body (see FIG. 3, element 131) and a second external electrode disposed on the second surface of the ceramic body (see FIG. 3, element 132), wherein the first external electrode includes a first base electrode layer disposed in contact with the ceramic body and a first resin electrode layer disposed on the first base electrode layer (see paragraph [0047]), the second external electrode includes a second base electrode layer disposed in contact with the ceramic body and a second resin electrode layer disposed on the second base electrode layer (see paragraph [0048]), a width of the ceramic body in the second direction is 2.0 mm or more (see TABLE 1, sample no. 21, wherein W = 2.5 mm), and 0.25 x ta ≤ tb ≤ 0.4 x ta in which ta is an average thickness of the first base electrode layer and tb is an average thickness of the first resin electrode layer (see TABLE 1, sample no. 21, wherein ta = 80 µm and tb = 20 µm, thus, .4 (80)≤ 20≤ .4(80) = 20≤20≤32).
With respect to claim 15, Shin discloses that the average thickness ta of the first and second base electrode layers is 75 µm or more and 130 µm or less.  See Table 1, sample 21, wherein ta = 80 µm.
With respect to claim 16, Shin discloses that the first and second base electrode layers are sintered electrodes including a first conductive metal and glass.  See paragraph [0052].
With respect to claim 17, Shin discloses that the first and second resin electrode layers include a conductivity imparting agent and a base resin.  See paragraphs [0057]-[0059].
With respect to claim 18, Shin discloses a plating layer disposed on the first and second resin electrode layers.  See FIG. 3, element 131c and paragraphs [0060]-[0062].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat. App. Pub. No. 2020/0135401).
With respect to claim 1, Shin teaches a multilayer ceramic electronic component (see title) comprising: a ceramic body (see FIG. 3, element 110) including a dielectric layer (see FIG. 3, element 111 and paragraph [0027]) and first and second internal electrodes (see FIG. 3, elements 121/122 and paragraph [0027]) disposed to be stacked in a third direction with the dielectric layer interposed therebetween (see FIG. 3 and paragraph [0027]) and having first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and fifth and sixth surfaces opposing each other in the third direction (see paragraph [0031]); and a first external electrode disposed on the first surface of the ceramic body (see FIG. 3, element 131) and a second external electrode disposed on the second surface of the ceramic body (see FIG. 3, element 132), wherein the first external electrode includes a first base electrode layer disposed in contact with the ceramic body and a first resin electrode layer disposed on the first base electrode layer (see paragraph [0047]), the second external electrode includes a second base electrode layer disposed in contact with the ceramic body and a second resin electrode layer disposed on the second base electrode layer (see paragraph [0048]), a width of the ceramic body in the second direction is less than 1.0 mm (see TABLE 1, samples no. 9 and 10, wherein W = .78 mm).
Shin fails to explicitly provide an example showing that 0.4 x ta ≤ tb ≤ 0. 5 x ta in which ta is an average thickness of the first base electrode layer and tb is an average thickness of the first resin electrode layer.  
However, Shin clearly sets forth that tb should be less than 70 µm (see paragraph [0068]) and that the relationships between ta, tb, and ceramic body width reduces ESR while maintaining flexural strength.  See TABLE 1.  Further, TABLE 1 clearly sets forth, in samples 5-12, that a ta/tb ratio falling on both sides of the claimed ratio will result in reduced ESR, while still maintaining flexural strength.  See at least sample no. 9, wherein ta = 45 µm and tb = 10 µm, thus, tb = .22ta, and sample 10, wherein ta = 45 µm and tb = 25 µm, thus, tb = .55ta.  Thus, one of ordinary skill in the art would be motivated to at least try a tb value in between the tb values shown in TABLE 1, such as 20 µm, to provide a balance between reduced ESR and appropriate flexural strength for a particular use of the ceramic component.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to at least try modifying Shin in order to provide a reduced ESR while maintaining an appropriate flexural strength for a particular use of the ceramic component.
With respect to claim 2, Shin teaches that the average thickness ta of the first base electrode layers is 40 µm or more and 75 µm or less.  See Table 1, samples 9 and 10, wherein ta = 45 µm.
With respect to claim 3, Shin teaches that the first and second base electrode layers are sintered electrodes including a first conductive metal and glass.  See paragraph [0052].
With respect to claim 4, Shin teaches that the first and second resin electrode layers include a conductivity imparting agent and a base resin.  See paragraphs [0057]-[0059].
With respect to claim 5, Shin discloses a plating layer disposed on the first and second resin electrode layers.  See FIG. 3, element 131c and paragraphs [0060]-[0062].
With respect to claim 6, Shin teaches a multilayer ceramic electronic component (see title) comprising: a ceramic body (see FIG. 3, element 110) including a dielectric layer (see FIG. 3, element 111 and paragraph [0027]) and first and second internal electrodes (see FIG. 3, elements 121/122 and paragraph [0027]) disposed to be stacked in a third direction with the dielectric layer interposed therebetween (see FIG. 3 and paragraph [0027]) and having first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and fifth and sixth surfaces opposing each other in the third direction (see paragraph [0031]); and a first external electrode disposed on the first surface of the ceramic body (see FIG. 3, element 131) and a second external electrode disposed on the second surface of the ceramic body (see FIG. 3, element 132), wherein the first external electrode includes a first base electrode layer disposed in contact with the ceramic body and a first resin electrode layer disposed on the first base electrode layer (see paragraph [0047]), the second external electrode includes a second base electrode layer disposed in contact with the ceramic body and a second resin electrode layer disposed on the second base electrode layer (see paragraph [0048]), and 0.3 x ta ≤ tb ≤ 0.4 x ta in which ta is an average thickness of the first base electrode layer and tb is an average thickness of the first resin electrode layer (see sample 4, wherein ta=30 µm and tb = 10 µm, thus tb = .33ta and sample 17, wherein ta = 50 µm and tb = 20 µm, thus, tb = .4ta).
Shin fails to explicitly provide an example wherein a width of the ceramic body in the second direction is 1.0 mm or more and less than 2.0 mm.
However, Shin clearly sets forth that ceramic body width, in combination with a particular ratio of ta to tb, reduces ESR while maintaining flexural strength.  See TABLE 1.  Further, TABLE 1 clearly sets forth, in samples 4 and 17, that a ta/tb ratio falling within the claimed ratio will result in reduced ESR, while still maintaining flexural strength, for capacitor body widths both smaller and larger than that recited in claim 6.  See at least sample no. 4, wherein W = .78 mm and sample no. 17, wherein W = 2.5 mm.  Thus, one of ordinary skill in the art would be motivated to at least try a width in between the width values shown in TABLE 1, such as 1.3 mm, to provide a balance between reduced ESR and appropriate flexural strength for a particular size of the ceramic component.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to at least try modifying Shin in order to provide a reduced ESR while maintaining an appropriate flexural strength for a particular size of the ceramic component.
With respect to claim 7, the teachings of Shin would motivate one of ordinary skill in the art to modify the width of the ceramic body in the second direction to be 1.0 mm or more and less than 1.4 mm.  See TABLE 1, samples 4 and 17.
With respect to claim 8, Shin teaches that the average thickness ta of the first base electrode layers is 55 µm or more and 95 µm or less.  See sample 21.
With respect to claim 9, the teachings of Shin would motivate one of ordinary skill in the art to modify the width of the ceramic body in the second direction to be 1.4 mm or more and less than 2.0 mm.  See TABLE 1, samples 4 and 17.
With respect to claim 10, Shin teaches that the average thickness ta of the first base electrode layers is 65 µm or more and 110 µm or less.  See sample 21.
With respect to claim 11, Shin teaches that the first and second base electrode layers are sintered electrodes including a first conductive metal and glass.  See paragraph [0052].
With respect to claim 12, Shin teaches that the first and second resin electrode layers include a conductivity imparting agent and a base resin.  See paragraphs [0057]-[0059].
With respect to claim 13, Shin discloses a plating layer disposed on the first and second resin electrode layers.  See FIG. 3, element 131c and paragraphs [0060]-[0062].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848